The evidence that the plaintiff had a wife and child was competent on the question of damages. The plaintiff was entitled to compensation for mental suffering, and that suffering might be heightened, and his damages consequently increased, by the fact that his wife and child would suffer from the disgrace thrown upon him by the charge that he was a thief. Fay v. Parker, 53 N.H. 342, 366, 369, 372, 384; Bixby v. Dunlap, 56 N.H. 456, 462,463; Larned v. Buffinton, 3 Mass. 546; Bodwell v. Swan, 3 Pick. 376; Howe v. Perry, 15 Pick. 506; Tillotson v. Cheetham, 3 Johns. 56; Klumph v. Dunn, 66 Penn. St. 141 — S.C., 5 Am. R. 356 359; Towns. Lib.  Slan. 659; Field Dam. 553.
The evidence as to the publication of the card was properly received. The publication of the libellous matter was admitted, and under the pleadings the question of intent was material, and any evidence tending to show the intent of the defendants in the publication was relevant and competent. Whether the card was voluntarily published or not tended to show whether the intent of the defendants was faithfully to give the public the truth concerning the plaintiff. The charge was that he was a thief. The card tended to show that, from the acquaintance of the signers with him, the charge was unfounded, or, at least, that the signers so believed. The defendants were under no legal obligation to publish the card without pay, but their refusal to publish it gratuitously, to counteract, so far as it would, their gratuitously published charge of crime, tends to disprove their averment that, as publishers of a newspaper, they intended to give the public correct news about the plaintiff. 2 Greenl. Evid., s. 418, and notes; Towns. Lib.  Slan. 126; Eaton v. Welton, 32 N.H. 352; Tucker v. Peaslee, 36 N.H. 167.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.